                      Case 2:17-cr-00295-JCM-NJK Document 68 Filed 05/08/20 Page 1 of 2



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                            Case No. 2:17-CR-295 JCM (NJK)
                 8                                         Plaintiff(s),                      ORDER
                 9           v.
               10     DAVION FITZGERALD,
               11                                        Defendant(s).
               12
               13            Presently before the court is Davion Fitzgerald’s (“defendant”) pro se motion for release.
               14     (ECF No. 67). The government has not responded, and the time to do so has passed.
               15            After the Ninth Circuit vacated defendant’s sentence and remanded the case, the court
               16     resentenced defendant to credit for time served on Friday, April 10, 2020. (ECF Nos. 65; 66).
               17     Defendant indicates in his motion, which was filed on April 14, that he had still not been
               18     released from custody. (ECF No. 67).
               19            “The failure of an opposing party to include points and authorities in response to any
               20     motion constitutes a consent to granting the motion.” LCR 47-3. The government has not
               21     responded, and the court finds that release is appropriate. However, the court is aware that, in
               22     light of the novel coronavirus pandemic sweeping the nation, the Bureau of Prisons has a policy
               23     of quarantining inmates for 14 days prior to release.       Nonetheless, defendant’s two-week
               24     quarantine should have expired in the time since he filed his motion.
               25            Accordingly,
               26            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendant’s motion for
               27     release (ECF No. 67) be, and the same hereby is, GRANTED.
               28

James C. Mahan
U.S. District Judge
                      Case 2:17-cr-00295-JCM-NJK Document 68 Filed 05/08/20 Page 2 of 2



                1            IT IS FURTHER ORDERED that defendant shall be released from custody within 72
                2     hours of this order.
                3            DATED May 8, 2020.
                4                                            __________________________________________
                                                             UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                           -2-
